Citation Nr: 0739044	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-21 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for degenerative disc 
disease at C5-6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In July 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded for additional evidentiary 
development.  The appellant stated at his hearing at the RO 
that he applied for benefits from the Social Security 
Administration (SSA).  VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).

The appellant receives routine treatment at the VA Medical 
Center in Columbus.  While this case is in remand status, the 
RO should obtain all records of current treatment.  In 
reviewing the VA records in the file, the Board notes no 
records were obtained by VA since January 2005.



Accordingly, this case is REMANDED for the following actions:

1.  Medical and adjudication records from 
the Social Security Administration should 
be obtained and associated with the 
claims file. All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  All VA outpatient treatment records 
pertaining to treatment for a cervical 
spine and a lumbar spine disorder from 
January 2005 to the present from the VA 
medical center in Columbus should be 
obtained and associated with the claims 
file.  All efforts to obtain these 
records should be fully documented, and 
all necessary follow-up efforts must be 
made to obtain the records, until it is 
clear from the responses received that 
further requests would be futile.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence, including 
evidence received in July 2007.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



